 



Exhibit 10.1
EXECUTION COPY
AMENDMENT NO. 1
          AMENDMENT NO. 1 dated as of February 14, 2007 (this “Amendment”) to
the AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 31, 2006 (as amended,
supplemented, and otherwise modified to the date hereof, the “Credit Agreement”;
capitalized terms not otherwise defined herein having the definitions provided
therefore in the Credit Agreement) among LAIDLAW INTERNATIONAL, INC. (f/k/a
Laidlaw Investments Ltd., an Ontario corporation), a Delaware corporation (“LII”
or the “US Borrower”), LAIDLAW TRANSIT LTD., an Ontario corporation (“LTI”) and
GREYHOUND CANADA TRANSPORTATION CORP., an Ontario corporation (together with LII
and LTI, collectively, the “Borrowers”), the Lenders party thereto, CITICORP
NORTH AMERICA, INC., as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”), UBS SECURITIES LLC, as syndication agent (“UBS”),
MORGAN STANLEY SENIOR FUNDING, INC., as documentation agent (“MSSF”), and
CITIGROUP GLOBAL MARKETS INC., UBS and MSSF, as joint lead arrangers and joint
book-running managers.
W I T N E S S E T H:
          WHEREAS, the Borrowers and the Required Lenders have agreed, subject
to the terms and conditions hereinafter set forth, to amend the Credit Agreement
as hereinafter set forth;
          WHEREAS, pursuant to an Agreement and Plan of Merger (the “Merger
Agreement”), dated as of February 8, 2007, by and among First Group PLC
(“First”) and a merger subsidiary formed by First (“Merger Sub”) and LII, LII
has (subject to the terms and conditions set forth in the Merger Agreement)
agreed to have Merger Sub merged with and into LII, whereupon LII shall be the
surviving corporation and shall become a wholly-owned subsidiary of First at
closing (the “Merger”). At the effective time of the Merger, each share of
outstanding common stock of LII shall be converted into the right to receive a
certain amount of cash, as set forth in the Merger Agreement;
          NOW, THEREFORE, for good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged), the parties hereto hereby agree as
follows:
          SECTION 1. Amendments.
          (a) Section 1.01 of the Credit Agreement is hereby amended by:
     (i) amending clause (c) of the definition of “Change of Control” to read as
follows:
     “(c) any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise the power to exercise, directly or indirectly,
a controlling influence over the management or policies of the US Borrower or
control over Voting Interests of the US Borrower (or other securities
convertible into such Voting Interests) representing 40% or more of the combined
voting power of all Voting Interests of the US Borrower.”

 



--------------------------------------------------------------------------------



 



          SECTION 2. Waiver. Subject to the satisfaction of the conditions
precedent set forth in Section 4 of this Amendment, any and all Defaults or
Events of Default arising or that will arise under Section 6.01(l) of the Credit
Agreement by reason of LII having entered into the Merger Agreement are hereby
waived.
          SECTION 3. Consent. Subject to the satisfaction of the conditions
precedent set forth in Section 4 of this Amendment, the Borrowers, the
Administrative Agent and the Required Lenders hereby consent to the Merger
Agreement.
          SECTION 4. Conditions Precedent. The effectiveness of this Amendment
is subject to the satisfaction of the following conditions precedent:
     (a) Execution of Amendment. Borrowers and the Required Lenders shall have
executed and delivered this Amendment.
     (b) Execution of Consent. The Administrative Agent shall have received
counterparts of the consent appended hereto, duly executed by each of the
entities listed therein.
     (c) No Existing Default. After giving effect to this Amendment, no Default
shall have occurred and be continuing.
     (d) Confirmation of Representations and Warranties. Each of the Borrowers
hereby represents and warrants, on and as of the date hereof, that the
representations and warranties contained in the Credit Agreement are correct and
true in all material respects on and as of the date hereof, before and after
giving effect to this Amendment, as though made on and as of the date hereof,
other than any such representations or warranties that, by their terms, refer or
relate to a specific date.
          SECTION 5. Miscellaneous.
     (a) Reference to and Effect on the Transaction Documents. (i) On and after
the effectiveness of this Amendment, each reference in the Credit Agreement to
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other transaction documents to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as modified by
this Amendment.
     (ii) The execution, deliver and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the transaction
documents, nor constitute a waiver of any provision of any of the transaction
documents.
     (b) Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier shall
be effective as delivery of a manually executed counterpart of this Amendment.

 



--------------------------------------------------------------------------------



 



     (c) Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall be subject to the
jurisdictional and service provisions of the Credit Agreement, as if this were a
part of the Credit Agreement.
     (d) Entire Agreement; Modification. This Amendment constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof, there
being no other agreements or understandings, oral, written or otherwise,
respecting such subject matter, any such agreement or understanding being
superseded hereby, shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, and may not be amended,
extended or otherwise modified, except in a writing executed in whole or in
counterparts by each party hereto.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their respective authorized officers as of the day
and year first above written.

              Borrowers:
 
            LAIDLAW INTERNATIONAL, INC.
 
       
 
  By:   /s/ Jeffery A. McDougle
 
       
 
  Name:   Jeffery A. McDougle
 
  Title:   Vice President and Treasurer
 
            LAIDLAW TRANSIT LTD.
 
       
 
  By:   /s/ Beth Byster Corvino
 
       
 
  Name:   Beth B. Corvino
 
  Title:   Assistant Secretary
 
            GREYHOUND CANADA TRANSPORTATION CORP.
 
       
 
  By:   /s/ Beth Byster Corvino
 
       
 
  Name:   Beth B. Corvino
 
  Title:   Assistant Secretary

 



--------------------------------------------------------------------------------



 



              Administrative Agent:
 
            CITICORP NORTH AMERICA, INC.
 
       
 
  By:   /s/ Jeffrey Stern
 
       
 
  Name:   Jeffrey Stern
 
  Title:   Vice President

 



--------------------------------------------------------------------------------



 



         
Agreed as of the date above written:
       
 
            CITICORP NORTH AMERICA, INC.
 
       
 
  By:   /s/ Jeffrey Stern
 
       
 
  Name:   Jeffrey Stern
 
  Title:   Vice President

 



--------------------------------------------------------------------------------



 



CONSENT
          Reference is made to the AMENDED AND RESTATED CREDIT AGREEMENT, dated
as of July 31, 2006 (as amended, supplemented, and otherwise modified to the
date hereof, the “Credit Agreement”; capitalized terms not otherwise defined
herein having the definitions provided therefore in the Credit Agreement) among
LAIDLAW INTERNATIONAL, INC. (f/k/a Laidlaw Investments Ltd., an Ontario
corporation), a Delaware corporation, LAIDLAW TRANSIT LTD., an Ontario
corporation and GREYHOUND CANADA TRANSPORTATION CORP., an Ontario corporation,
the Lenders party thereto, CITICORP NORTH AMERICA, INC., as administrative agent
for the Lenders, UBS SECURITIES LLC, as syndication agent (“UBS”), MORGAN
STANLEY SENIOR FUNDING, INC., as documentation agent (“MSSF”), and CITIGROUP
GLOBAL MARKETS INC., UBS and MSSF, as joint lead arrangers and joint
book-running managers.
          Each of the undersigned confirms and agrees that (a) notwithstanding
the effectiveness of the foregoing Amendment No. 1 to the Credit Agreement, each
Loan Document to which such Person is a party is, and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects, in
each case as amended by Amendment No. 1 to the Credit Agreement, and (b) the
Collateral Documents to which such Person is a party and all of the Collateral
described therein do, and shall continue to, secure the payment of all of the
Secured Obligations and the Guaranteed Obligations, respectively (in each case,
as defined therein).
[SIGNATURES FOLLOW.]

 



--------------------------------------------------------------------------------



 



              US SUBSIDIARY GUARANTORS:
 
            ALLIED BUS SALES, INC.,
an Indiana corporation
 
            CAROLINA COACH COMPANY,
a Virginia corporation
 
            CONCORDE ADJUSTERS, INC.,
a Delaware corporation
 
            CRUCERO U.S.A., L.L.C.,
a Delaware limited liability corporation
 
            GLI HOLDING COMPANY,
a Delaware corporation
 
            GREYHOUND LINES, INC.,
a Delaware corporation
 
            HOTARD COACHES, INC.,
a Louisiana corporation
 
            INTERSTATE LEASING, INC.,
a Mississippi corporation
 
            LAIDLAW INTERNATIONAL FINANCE
CORPORATION, INC.,
a Delaware corporation
 
            LAIDLAW MEDICAL HOLDINGS, INC.,
a Delaware corporation
 
            LAIDLAW TRANSIT HOLDINGS, INC.,
a Delaware corporation
 
            LAIDLAW TRANSIT MANAGEMENT
COMPANY, INC.,
a Pennsylvania corporation
 
            LAIDLAW TRANSIT SERVICES, INC.,
a Delaware corporation
 
            LAIDLAW TRANSIT, INC.,
a Delaware corporation
 
            LAIDLAW TRANSPORTATION
HOLDINGS, INC.,
a Delaware corporation

 



--------------------------------------------------------------------------------



 



         
 
            LAIDLAW TRANSPORTATION
MANAGEMENT INC.,
an Ohio corporation
 
            LAIDLAW TRANSPORTATION, INC.,
a Delaware corporation
 
            ON TIME DELIVERY SERVICE, INC.,
a Minnesota corporation
 
            SISTEMA INTERNACIONAL DE
TRANSPORTE DE AUTOBUSES, INC.,
a Delaware corporation
 
            TEXAS, NEW MEXICO & OKLAHOMA
COACHES, INC.,
a Delaware corporation
 
            VALLEY GARAGE COMPANY,
a Texas corporation
 
            VALLEY TRANSIT CO., INC.,
a Texas corporation
 
            VERMONT TRANSIT CO., INC.,
a Vermont corporation
 
       
 
  By:   /s/ Susan Whittaker
 
       
 
  Name:   Susan Whittaker
 
  Title:   Assistant Secretary

 



--------------------------------------------------------------------------------



 



              CANADIAN SUBSIDIARY GUARANTORS:
 
            3765105 CANADA INC.
 
            AUTOBUS TRANSCO (1988) INC.
 
            CAPITAL BUS SALES (1988) LIMITED
 
            GCTC LEASING LTD.
 
            GREYHOUND CANADA
TRANSPORTATION CORP.
 
            LAIDLAW TRANSIT LTD.
 
            MANHATTAN EQUIPMENT SUPPLY
COMPANY LIMITED
 
            PENETANG-MIDLAND COACH LINES
LIMITED
 
       
 
  By:   /s/ Susan Whittaker
 
       
 
  Name:   Susan Whittaker
 
  Title:   Assistant Secretary

 